GARRECHT, Circuit Judge
(concurring in the opinion of Judge HANEY),
As to Assigned Errors Nos. 9 and 10
Scudder’s testimony relative to the severance damages to the Company’s Belling-ham office building was stricken by the court upon the ground that Scudder had arrived at the amount of severance damages by an incorrect method, and not in any manner as an expert. The ruling had nothing to do with Scudder’s qualifications as a realtor or as to what might be the custom of realtors as to making evaluations of real estate generally because this stricken testimony was not based upon any expert knowledge as a realtor, but was directed to the fact that the figure of $108,-000 severance damages was arrived at by a mathematical calculation made in an improper manner.
While fully concurring with the soundness of what Judge HANEY has said in sustaining this ruling, I wish to go on record, in upholding the action of the trial court, upon an additional ground, also embodied in the motion to strike and inferentially in the ruling.
The motion to strike the testimony of Scudder and MacFadden was based on the further reason that, in accordance with the testimony offered by appellant, the estimated amount of lost earnings had already been used by appellant in its determination of going value and market value of the property to be taken — that is, that the earnings that came by virtue of the fact that this office building was used in these operations is included in this sum of $323,-504.23, which Mr. Veatch and appellants’ other market value witnesses all used as the basis for their determination of the going value and market value of the properties sought to be taken. MacFadden testified as to the net earnings of the Company for Whatcom County during the year 1939. He did not deduct from such amount a reasonable rental for the part of the building occupied by the Company rent-free. In other words, if the Company had had to rent that amount of space, its earnings would have been reduced by the amount of the rental. The jury was compelled to take into consideration the amount of the Company’s earnings in fixing the compensation for the properties, and thus, of necessity had to include that portion of the earnings which represented the rental item above mentioned. When Scudder attempted to testify as to the severance damages to the building, he capitalized the loss to the Company of the rental value of the building then occupied by the Company, but which would not be used after the taking. The jury, if the evidence had been admitted, would have considered double rental value — once in the capitalization of earnings, and once in the capitalization of loss. It seems to me that the situation here is squarely within the case of Puget Sound Power & Light Co. v. City of Puyallup, 9 Cir., 51 F.2d 688, 694. The language there used by Judge Wilbur is ample authority to sustain the trial court in striking the testimony of witnesses Scudder and MacFadden:
“In view of the fact that the witness testified fully as to the capitalization of the profits derived from Puyallup system, it was not proper for him to again capitalize the same earning capacity under the name of ‘severance damages.’
* * *
“It would perhaps have been better for the parties, after qualifying their witnesses, to have merely asked the basic questions, ‘What is the market value of the property taken?’ and ‘What is the depreciation of the market value of the property retained by reason of its severance from the property taken?’ giving the witnesses full opportunity toi explain the basis of their valuation. In such case no doubt the same questions would come up on direct and cross examination, for, if it appeared either on direct or cross examination that the witness had pursued a wholly unwarranted course in arriving at his estimate of value, it would be necessary to make correction thereof either by striking out his estimate of the market value or by instructing the jury to disregard that portion of the value due to the erroneous method.”